DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 and 03/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JUNG et al. (US 20160127759 A1).
Regarding claim 1 an electronic apparatus, FIG. 1 is a view of system illustrating an example of information providing system. Fig. 2 block diagram of a terminal device comprising:
 a communicator comprising circuitry; (Fig. 2 Communication interface 110) and 
 a processor configured to (Fig. 2 controller 140):
obtain multimedia data from an external apparatus via the communication ([0068] the communication interface 110 is a component configured to receive various data by communicating with an external device);
 
identify an object in at least one frame from among a plurality of frames included in the multimedia data ([0059] the server 200 may recognize a content part (frame) currently being output from the terminal device 100 and transmit to the terminal device 100 information about the object (object information) which is included in that content part. A frame may refer to one of a plurality of still images which compose a complete moving picture);

identify a content corresponding to the identified object based on content guide information provided from a first server ([0059] the server 200 is configured as a device that stores the object information and that transmits the stored object information to the terminal device 100. Specifically, the server 200 may recognize a content part (frame) currently being output from the terminal device 100, and transmit to the terminal device 100 information about the object (object information) which is included in that content part. Furthermore, the server 200 may transmit not only the object information, but also basic information on the content to the terminal device 100. [0060] the server 200 transmits feature data of the object included in the frame to one of the plurality of object recognition servers 300a, 300b, 300c, and 300d, and receives the object information corresponding to that feature data from the object recognition server and stores the same. For this reason. Server 300a correspond to a first server which transmit object information corresponding to feature data). 

Regarding claim 2 the electronics apparatus as claimed in claim 1, wherein the processor is further configured to: obtain a digital video fingerprint based on the at least one frame; ([0021] the server may include a communication interface configured to receive a moving picture. A fingerprint extractor configured to extract a fingerprint of the received moving picture) 
control the communicator to transmit the obtained digital video fingerprint to a second server ([0021] a controller configured to detect a target object from the frame that forms the moving picture. The controller controls the communication interface to transmit feature data of the detected target object to an object recognition server and receive object information corresponding to the feature data from the object recognition server); and
obtain content information corresponding to the digital video fingerprint from the second server via the communicator ([0022] receiving object information corresponding to the fingerprint from the server. Object recognition server 300b correspond to a second server). 

Regarding claim 3  wherein the processor is further configured to: identify a type of the external apparatus ([0061] the plurality of object recognition servers 300a, 300b, 300c, and 300d are configured as a device that recognizes the object included in the information transmitted from an external device, and that provides information on the recognized object); and 
based on the type of the external apparatus being a predetermined type, obtain the digital video fingerprint based on the at least one frame ([0061] [0074] the plurality of object recognition servers 300a, 300b, 300c, and 300d search for the object information, using the feature data of the object received from the server 200 and transmit a search result to the server 200, wherein fingerprint is feature data extracted from a video, image or audio signal included in the frame). 

Regarding claim 4, the processor is further configured to: control the communicator to transmit either one or both of the identified object and the identified content to a third server ([0085] the controller 140 may control the communication interface 110 to transmit the fingerprint of the frame from which an object was detected to the server 200. Specifically, when a content part corresponding to the frame from which the object was detected is being output through the out putter 120, or when the content part exists in a buffer before being output, the controller 140 may transmit the fingerprint of the frame that forms that content part to the Server 200. Object recognition server 300c correspond to a third server. The correspond to the received image from a frame of a video and the associated information like channel, title);

obtain an advertisement corresponding to either one or both of the identified object and the identified content from the third server via the communicator ([0061] the plurality of object recognition servers 300a, 300b, 300c, and 300d may include at least one of for example, a person recognition server, audio recognition server, advertisement recognition server, broadcast program recognition server, and item recognition server. Specifically, the plurality of object recognition servers 300a, 300b, 300c, and 300d search for the object information, using the feature data of the object received from the server 200).

Regarding claim 8 wherein the processor is further configured to: identify a type of the external apparatus ([0054] the terminal device 100 may be a display apparatus (for example, TV, Smartphone, PC, notebook, tablet, E-book, digital photo frame, PDA and the like), or a contents processing apparatus (for example, set top box). External apparatus corresponds to set-top box ("STB") since applicant disclosed “external apparatus such as a set-top box (STB)….” see [0058]); and
 based on the type of the external apparatus being a predetermined type, identify the object in the at least one frame ([0057-0059] an object is an object included in an image or audio inside a frame that forms the content. The server 200 may recognize a content part (frame) currently being output from the terminal device 100, and transmit to the terminal device 100 information about the object (object information) which is included in that content part). 

Regarding claim 9 further comprising: a display (Fig. 8 [0104] Display 100), wherein the processor is further configured to: control the display to sequentially display the plurality of frames ([0105] the controller 140 may receive object information from the server 200, and display the object information on an object information output area 81); and 

 identify the object in a displayed frame from among the plurality of frames ([0132] the controller 240 controls the communication interface 210 to transmit feature data of the object included in the frame from which the object is detected to the object recognition server. That is, instead of transmitting feature data of all frames, the controller transmits only the feature data of the object included in the frame from which the object is detected).

Regarding claim 10 wherein the object comprises any one or any combination of a title of a content corresponding to the at least one frame, a reproduction time of the content, channel information of the content, and a character included in the at least one frame ([0092] basic content information may refer to basic information about the content itself, for example, in a case where the content is a broadcast program, channel information, program title, and information on which point of the program the content part currently being output corresponds to).



Regarding claim 18-20, claims are rejected the same as claims 8-10 respectively except claims 18-20 are directed to method claims. Thus, argument analogous to that presented above for claims 8-10 are applicable to claims 18-20. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20160127759 A1) in view of SOH et al. (US 20170171629 A1).

Regarding claim 5 a storage, wherein the processor is further configured to: identify the object in the at least one frame based on an object recognition model stored in the storage (JUNG teaches [0060] the server 200 transmits feature data of the object included in the frame to one of the plurality of object recognition servers 300a, 300b, 300c, and 300d, and receives the object information corresponding to that feature data from the object recognition server and stores the same). 
However, it is noted that JUNG does not specifically teaches wherein the object recognition model is obtained by training a plurality of sample images and a plurality of objects included in the plurality of sample images through an artificial intelligence algorithm.

On the other hand SOH teaches wherein the object recognition model is obtained by training a plurality of sample images and a plurality of objects included in the plurality of sample images through an artificial intelligence algorithm ([0028], the video frame may determine whether the received video frame corresponds to the VOD UI screen using a machine learning technique that applies the number of rectangles and the number of characters that are included in the received video frame as features…).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify object identification system to identify object in a frame based on object recognition model by using trained machine learning technique taught by SOH (SOH [0028]) into JUNG.
The suggestion/motivation for doing so would have been to provide user JUNG VOD (Video on Demand) content on the basis of the viewing history information that is stored in a memory ([0089]). 

Regarding claim 6 SOH teaches a storage wherein the processor is further configured to retrain the object recognition model based on information relating to the object and the content ([0161, the display device 100 and 200 may determine whether the received video frame corresponds to the VOD UI screen using a machine learning technique that applies the number of rectangles and the number of characters that are included in the received video frame as features).
 
Regarding claim 7 SOH teaches the processor is further configured to: apply an optical character reader (OCR) to the at least one frame, from among the plurality of frames, and identify a text; and identify the content based on the identified text ([0057], [0068] the processor 140 may detect the character distribution pattern by applying OCR (Optical Character Recognition) to the plurality of video frames, wherein, information on the VOD content that is extracted from the VOD UI screen include title information of VOD content and genre information, but is not limited thereto).

Regarding claim 15-17, claims are rejected the same as claims 5-7 respectively except claims 15-17 are directed to method claims. Thus, argument analogous to that presented above for claims 5-7 are applicable to claims 15-17. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Avison-Fell (US 20120167144 A1) teaches the form of a system or method for recognizing an image within a video component of a multimedia presentation on a distribution system or network Such as, but not limited to, a satellite, cable or internet network. In general, the system or method may analyze one or more frames of a video component of a multimedia presentation to detect the presence of an image within the one or more frames that matches or approximates one or more images stored in a searchable database. Once detected, the system or method may extract one or more features of the potentially matching image and compare said features with the collection of images. If the potential image matches or approximates an image

Limp et al. (US 20170347143 A1) teaches a user viewing a presentation of media content can obtain related supplemental content through the same or a different interface, on the same or a different device. A listener or other such component can attempt to detect information about the media, such as tags present in the media, the occurrence of songs or people in the media, and other such information. The detected information can be analyzed to attempt to identify one or more aspects of the media
Ikezoye et al. (US 6834308 B1) teaches a System and method for identifying media content presented over a media playing device. The media content, Such as, Such as audio and/or video, is either available digitally or digitally Sampled. The media content is sampled to generate a media Sample or analytical representation of the media content. The media Sample is compared to a collection of Sampled (or represented) media content to identify it and to ascertain information related to the Sample.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK B SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Friday 6:30 am - 2:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOCK BERHANU SHEBRU/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666